Citation Nr: 0841900	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for body aches (also 
claimed as fibromyalgia), claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to headaches and 
chronic diarrhea.

4.  Evaluation of headaches, currently rated as 30 percent 
disabling.

5.  Evaluation of chronic diarrhea, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1990 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in June 2008.  A transcript of 
the hearing has been associated with the record.  At the 
hearing, the veteran affirmatively withdrew the issue of 
entitlement to service connection for psoriasis.  

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to a higher evaluation 
for headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Objective indications of fatigue as a chronic disability 
are not demonstrated.

2.  Objective indications of body aches as a chronic 
disability are not demonstrated.

3.  Fibromyalgia was not manifest in service and is unrelated 
to service.  

4.  Chronic diarrhea is manifested by frequent episodes of 
bowel disturbance with abdominal distress; there is no 
evidence of constipation or constant abdominal distress.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms fatigue 
as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The veteran does not exhibit signs and symptoms body 
aches as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chronic diarrhea have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A January 2005 letter advised the veteran of the evidence 
necessary to support his claims for service connection.  He 
was asked to properly identify sources of private treatment 
noted in his application for benefits.  The types of evidence 
that might support the veteran's claim were listed.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional pertinent evidence.  

In May 2005 the veteran was told that VA was having trouble 
locating his service records for the period from 1990 to 
1991.  He was told that he could submit other types of 
evidence relating to his claimed disabilities in service.  

A subsequent May 2005 letter again told the veteran that a 
portion of his service medical records had not been received.  
He was asked to identify pertinent evidence showing that 
chronic fatigue and fibromyalgia had existed since service.  
The evidence of record was listed and the veteran was told 
how VA would assist him in obtaining further evidence.  This 
letter also discussed the evidence necessary to support a 
claim of entitlement to service connection on a secondary 
basis.

In September 2005 the veteran was informed that his service 
medical records for the period from February 1990 to July 
1990 could not be located.  He was advised that extensive 
efforts had been made to secure the records and told that he 
should inform VA of any alternative sources of such records.  

In August 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In May 2008 the veteran was provided with the diagnostic 
criteria pertaining to his chronic diarrhea.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also observes that in this case, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
notice provided in April 2003 letter predated the grant of 
service connection.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  In any event, the RO issued a letter in May 2008 
that complied with the Court's decision in Vazquez-Flores v. 
Peake.  

With respect to VA's duty to assist, the Board notes that, to 
the extent possible, identified treatment records have been 
obtained and associated with the record.   VA examinations 
have been carried out.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board additionally notes that various attempts to secure 
records from the U.S. Army Reserves for the period from 
February 1990 to July 1990 were unsuccessful.   A September 
2005 memorandum by the RO chronicles the development attempts 
and concludes that the referenced records are unavailable.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

        Service Connection for Chronic Fatigue, Body Aches, and 
Fibromyalgia

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A January 1997 record from Stevensville Medical Clinic 
indicates the veteran's report of the recent onset of some 
fatigue and aches in his joints when he coughed or sneezed.  
The provider noted that the complaint included all of the 
veteran's major  joints.  The veteran also reported 
generalized aching in his wrists, but denied swelling or 
redness in any of the joints.  The veteran was advised to 
follow up if there was no significant improvement in the 
joint pain in the next several days.

A VA treatment note dated in March 2005 notes the veteran's 
report of flu-like body aches over the previous several 
years.  In April 2005 the veteran indicated that he had been 
bothered for a number of years with psoriasis.  Examination 
revealed large, thick plaques on both knees and in the scalp.  
The provider noted that the veteran had some arthralgias but 
nothing to suggest psoriatic arthritis.  He opined that some 
of the arthralgias were related to the veteran's obesity.  

In May 2005 the veteran stated that his original claim listed 
chronic fatigue, but that his VA provider had changed the 
diagnosis to fibromyalgia.  

In July 2005 the veteran reported that he generally felt weak 
and achy and noted night sweats over the previous year.  

The veteran was examined by a private physician for the 
Social Security Administration (SSA) in October 2005.  The 
veteran was nonspecific with regard to his reported pain, 
stating that it migrated from joint to joint depending on the 
day and time of day.  The examiner noted that it seemed to 
him that low back pain was one area that bothered the veteran 
the most.  The examiner reiterated that it was difficult for 
him to get any specific information concerning the location 
of the veteran's reported pain, noting that he described it 
as generalized ache all over his body.  On physical 
examination, the veteran was in no distress and was able to 
move on and off the scale and examining table.  He did not 
exhibit any pain behaviors.  Gait was normal, but the 
examiner noted that due to his obesity, the veteran's base 
was slightly wide and his feet were slightly externally 
rotated when he walked.  He arose from a sitting position 
with little difficulty.  The cervical spine did not reveal 
any obvious tenderness.  Range of motion was essentially 
normal in the entire spine.  Examination of the extremities 
was also essentially normal.  

On VA rheumatology consultation in October 2005, the 
physician noted that the veteran had been referred for 
evaluation of arthralgias and myalgias in the setting of 
psoriasis.  The veteran indicated that he had suffered with 
psoriasis for many years and began aching about 10 years 
previously.  He related that he had been privately 
hospitalized and given a diagnosis of chronic fatigue in 1992 
or 1993.  He stated that since that time he had experienced 
continued discomfort in his muscles and joints that had 
worsened.  He noted that he had difficulty with both pain and 
fatigue.  He observed that he had trouble climbing stairs, 
getting dressed, going to work, walking on flat ground, and 
putting shoes and socks on.  The examiner noted that the 
veteran's problems were complicated by obesity.  Examination 
of the veteran's skin revealed lesions over his knees, 
elbows, and scalp.  Joints showed full range of motion 
without evidence of synovitis or effusion.  The veteran had 
difficulty at the extreme range but could do a deep knee 
bend.  He had stiffness on arising from a sitting position.  
Otherwise range of motion was completely normal.  Trigger 
point examination revealed numerous areas of trigger point 
tenderness along the veteran's back, neck, and shoulder 
region including the low back, anterior chest wall, forearms, 
and thumb web, with two out of four control points negative.  
The impression was psoriasis.  The provider indicated his 
belief that the veteran's myalgia and arthralgia was likely 
related more to a sleep disorder than his psoriatic disease.  
He based his opinion on the absence of nail changes or 
pitting, as well a the absence of true enthesitis and the 
presence of trigger point tenderness as opposed to tendon 
insertion point tenderness on examination.  

In November 2005 a VA provider noted fibromyalgia with 
fatigue.  

The veteran was afforded a VA examination in December 2005.  
The veteran reported the onset of fatigue in 1992 or 1993.  
He claimed that he had an occasional low grade temperature, 
and also reported pharyngitis with tender lymph nodes, muscle 
aches, and chronic fatigue.  He described his fatigue 
symptoms as flu-like.  He noted that the fatigue caused 
muscle and joint pain, but mentioned only the neck and 
elbows, as well as leg weakness.  He denied any history of a 
low back condition.  The examiner noted that a diagnosis of 
fibromyalgia had been made recently, indicating that the 
veteran's provider had recently converted a diagnosis of 
chronic fatigue syndrome to fibromyalgia.  The veteran 
described intermittent pain in his elbows with associated 
symptoms of weakness, stiffness, fatigability, and lack of 
endurance.  He also claimed muscle pain in his neck and 
trapezius muscles but denied injury.  He endorsed associated 
stiffness and weakness.  Physical examination revealed normal 
appearing elbows, with no evidence of fatigue, weakness, or 
lack of endurance with repetitive use.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  Spinal range of motion was not limited 
by pain, fatigue, weakness, or lack of endurance, and there 
was no objective evidence of painful motion.  The examiner 
concluded that there was no diagnostic evidence of chronic 
fatigue or fibromyalgia.  She opined that the veteran's major 
health problem was obesity and that the diagnosis of fatigue 
and malaise was likely due to deconditioning, body habitus, 
and inactivity.  She noted that objective evidence of morbid 
obesity was a body mass index of 55.

In a May 2006 VA treatment record, a physician indicated that 
the veteran had sleep disturbance, fatigue, and trigger 
points that she felt were consistent with a diagnosis of 
fibromyalgia.

The veteran was seen in consultation in September 2007 by 
M.K., M.D.  She noted a 15-year history of chronic aches and 
pains involving muscles and joints.  The veteran related that 
his muscles and joints bothered him to an equal extent.  He 
described both types of pain as diffuse.  He reported that on 
waking, he had approximately 30 minutes of hand stiffness 
that did not interfere with his ability to make a fist.  He 
reported occasional episodes of swollen digits, and the 
physician noted current swelling of the second digit on the 
left hand.  She indicated that there were no other swollen 
joints on examination.  With regard to past medical history, 
the physician noted psoriasis and fibromyalgia.  Physical 
examination revealed trace lower extremity edema that was 
symmetric.  Knee examination was positive for medial and 
lateral joint line tenderness.  Hip examination was 
unremarkable.  Foot examination was unremarkable.  There was 
no Achilles tenderness.  Dactylitis was observed only in the 
left second digit of the hand, which consisted of diffuse 
swelling and no limitation of articulation.  The physician 
indicated that the veteran had features of fibromyalgia, but 
that she was also concerned with the possibility of psoriatic 
arthritis with associated secondary fibromyalgia.  

Right knee chondromalacia was diagnosed in December 2007.

An April 2008 VA treatment record includes a diagnosis of 
fibromyalgia.  Impairment of the knee was also noted.  At 
that time, the veteran reported problems with his fingers, 
specifically the right fifth digit and the left index finger.  
Subsequently that month he complained of bilateral hand and 
wrist pain of six months' duration.  The impression was 
diffuse bilateral hand pain.

A May 2008 report by Dr. K. indicates that the veteran's 
joint pain had worsened and was mainly restricted to his 
hands and wrists bilaterally.  The veteran also reported 
bilateral knee pain and that since his last appointment, he 
had torn his right anterior cruciate ligament.  Physical 
examination revealed trace lower extremity edema bilaterally.  
The veteran had tenderness to palpation with slight synovitis 
at the hands.  Examination of the veteran's skin revealed 
large psoriatic plaques on the knees and elbows.  He had 18 
of 18 tender points.  Dr. K. indicated that the veteran had 
carried a diagnosis of fibromyalgia, but that his current 
presentation was more consistent with psoriatic arthritis 
with secondary fibromyalgia.  

At his June 2008 hearing, the veteran testified that 
fibromyalgia had first been diagnosed as chronic fatigue in 
1993 and that it progressed through the years from something 
that was merely irritating to debilitating.  He stated that 
his VA provider remained under the impression that he was 
suffering from fibromyalgia.  He maintained that fibromyalgia 
was related to his service in the Gulf War.  He stated that 
he had not been treated in service for fibromyalgia, but that 
he was treated within a year of discharge.  However, he 
indicated that it was a minor irritant and that he just 
worked with it for a while until he started seeing his VA 
provider when it really became an issue.  He did maintain 
that fibromyalgia was related to his service in the Gulf War.  

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection for fatigue 
and body aches is not warranted.  The veteran has 
consistently complained of diffuse muscle and joint pain.  
However, as noted above, if signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  In this case, the competent 
evidence of record indicates that the veteran's complaints of 
muscle and joint pain are associated with diagnoses of 
fibromyalgia and psoriatic arthritis.  These symptoms have 
also been associated with the veteran's morbid obesity.  
Therefore, the Persian Gulf presumption of service connection 
does not apply.

Moreover, direct service connection is also not warranted.  
In this regard, the Board acknowledges the evidence of record 
demonstrating current diagnoses of psoriatic arthritis and 
secondary fibromyalgia.  The veteran has specifically 
testified that the reported joint and muscle pain did not 
begin in service, but shortly thereafter.  The Board also 
observes that chronic fatigue was reportedly diagnosed in the 
early 1990s, though records demonstrating such are not 
available.  In any event, the veteran's fatigue has been 
associated with the diagnoses of psoriatic arthritis and 
secondary fibromyalgia.  The evidence does not demonstrate a 
relationship between the diagnosed fibromyalgia and service.  
 
The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of fibromyalgia, which is 
currently felt to be secondary to psoriatic arthritis, it 
does not contain reliable evidence which relates this claimed 
disability to any injury or disease in service.  The Board 
finds that the negative record at service discharge and for 
years following service is more probative than the veteran's 
more recent statements.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the veteran's claimed fibromyalgia.  There is a remarkable 
lack of credible evidence of pathology or treatment in 
proximity to service or within years of separation.  The 
Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence establishes that the post-
service diagnosis of fibromyalgia is not related to service.  
The Board has considered the record and the veteran's 
assertions.  However, the most probative evidence consists of 
treatment records reflecting onset after service discharge.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection must be 
denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Increased Rating for Chronic Diarrhea

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability at issue has not 
significantly changed and a uniform evaluation is warranted.

The veteran's chronic diarrhea is evaluated as 10 percent 
disabling pursuant to the diagnostic criteria for irritable 
bowel syndrome (IBS).  Those criteria are found at 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, and provide that a 10 percent 
evaluation is assignable for moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent evaluation is assignable for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress. 

A June 2005 VA treatment note indicates the veteran's report 
of watery stool one to three times per day.  Examination 
revealed bowel sounds.  Palpation revealed a soft, obese, 
nontender abdomen.  

A July 2005 assessment indicates chronic persistent diarrhea 
without features of irritable bowel syndrome (IBS) except 
urgency.  Examination revealed tenderness in the lower 
quadrants, with no organomegaly.  The provider indicated that 
it was not likely malabsorptive or gross inflammation.  He 
suggested that it might be microscopic colitis.  A 
colonoscopy was scheduled.  

On colonoscopy in August 2005, the provider indicated that 
the veteran's colon was grossly normal.  He concluded that 
the veteran's response to antimotility agents suggested IBS.  

In November 2005 a VA provider noted that the veteran's IBS 
was still up and down, and more prone to diarrhea.  

During a December 2005 VA examination the veteran denied 
constipation but endorsed diarrhea.  He did not report lower 
quadrant pain after defecation and denied mucous in his 
stools.  He denied upper abdominal discomfort after eating 
and reported some bowel urgency.  He related that he had an 
average of five to seven diarrhea stools per day, with 
incontinence one to two times per week due to urgency.  He 
denied weight loss, melena, or hemorrhoids.  The veteran's 
abdomen was protuberant.  The examiner noted that there were 
no hyperactive bowel sounds as one might expect with five to 
seven diarrhea stools per day.  There were no pulsations, 
discoloration, or vascular sounds.  Bowel sounds were 
present.  There was no discomfort with percussion or 
palpation.  There was no complaint of epigastric pain on 
palpation.  The examiner noted that a recent colonoscopy was 
normal and negative for colitis.  

Irritable bowel syndrome is noted in an April 2008 VA 
treatment record.  Examination revealed a soft, nontender 
abdomen with normal active bowel sounds.  IBS and chronic 
diarrhea were included in the assessment.  

At his June 2008 hearing before the undersigned, the veteran 
testified that his chronic diarrhea affected his daily life.  
He stated that it required him to plan his day so that he was 
not too far from a bathroom.  He related that he had 
medication to stop the diarrhea, but that it caused 
constipation.  He indicated that he had three to four bowel 
movements per day, and that some were urgent.  He stated that 
the condition caused pain.  He testified that his state of 
nutrition was pretty good because he was on a diabetic diet.  

The Board has reviewed the record pertaining to this claim 
and determined that the veteran's chronic diarrhea is 
appropriately evaluated as 10 percent disabling.  The current 
10 percent evaluation contemplates frequent episodes of bowel 
disturbance and abdominal distress.  A higher evaluation 
requires the presence of severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and more 
or less constant abdominal distress.  The veteran reportedly 
has episodes of diarrhea up to seven times per day, with 
incontinence one to two times per week due to urgency.  
However, he has denied upper abdominal discomfort after 
eating and has not complained of lower quadrant pain after 
defecation.  He has also denied weight loss, melena, and 
associated hemorrhoids.  Physical examination has revealed 
normal bowel sounds, and the December 2005 VA examiner 
commented that there were no hyperactive bowel sounds as he 
might expect in a patient reporting five to seven diarrhea 
stools per day.  Physical examination has also revealed an 
abdomen nontender to palpation.  Moreover, a colonoscopy in 
August 2005 was grossly normal.  In summary, the evidence 
does not show alternating diarrhea and constipation with more 
or less constant abdominal distress. Rather, the record 
demonstrates that the veteran's symptoms, while troublesome, 
are intermittent.

In light of the above discussion, the Board finds that the 
disability does not more nearly approximate the criteria for 
a higher rating than those for the currently assigned 10 
percent rating.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected chronic diarrhea 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, a rating higher than 10 percent is denied.


ORDER

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for body aches is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic diarrhea is denied.


REMAND


In October 2005, a VA provider indicated that a diagnosis of 
mood disorder secondary to medical condition was warranted.  
He concluded that if the veteran's medical issues were to 
resolve, his mood might significantly improve.  He did not 
state the specific medical conditions that contributed to 
this mood disorder.  As there is evidence to suggest that the 
veteran's mood disorder is related to his medical disorders, 
the Board concludes that a VA examination is warranted to 
determine the etiology of this claimed disability.

With respect to the evaluation of the veteran's service 
connected headaches, he has asserted that they had precluded 
him from working.  Other evidence suggests that other 
disabilities also contribute to the veteran's inability to 
work.  A 50 percent evaluation under the applicable criteria 
for migraines requires a showing of severe economic 
inadaptability.  The evidence is unclear with respect to 
whether this criterion is met.  As such, the Board has 
determined that a VA examination is necessary to determine 
the extent of the veteran's headaches and whether they are 
productive of severe economic inadaptability.

In light of the above discussion, additional development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine whether the 
claimed psychiatric disorder is related 
to his service-connected chronic diarrhea 
and headaches.  Upon review of the claims 
file and examination of the veteran, the 
examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's psychiatric disorder 
is related to his service-connected 
chronic diarrhea and headaches (this 
includes cause or aggravation).  If so, 
the examiner should provide a discussion 
regarding the extent to which the 
service-connected disabilities contribute 
to the psychiatric disorder, as opposed 
to the contribution of other, nonservice-
connected disabilities.  

A complete rationale should accompany any 
opinion provided.

2.  Schedule the veteran for a VA 
examination to determine the extent of 
his service-connected headaches.  After 
review of the claims file and examination 
of the veteran, the examiner should 
identify all manifestations of the 
veteran's headaches.  The examiner should 
specifically indicate the frequency of 
any characteristic prostrating attacks, 
and note whether such attacks have been 
more frequent than once per month over 
the previous several months.  The 
examiner should also specifically state 
whether there are completely prostrating 
attacks which are productive of severe 
economic inadaptability.

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


